 

Case 2:18-cv~00450-JLR Document 9 Filed 10/08/18 Page 1 of 4

TH.E HONORABLE JAMES‘ L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

HYBRID AUDIO', LLC,

Plain.tiff,
v,

NINTENDO OF AMERICA INC., and
NINTENDO CO., LTD.,

D'efendants.

 

 

Stipulatcd Extension
(NO. 2113-0V~450-JLR)

 

 

_1._.

No. 2:1 S-cv-450-JLR

STIPULATED EXTENSION '].`O RE-
SPOND AN]) PROPOSED ORDER
THEREON

Perkins Coie LLP
1201 Thirc[ Avcnue, Suite 4900
Scmtle, WA 98101~3099
Phone: '206\359.80()0
Fax: 206,359.9000

 

 

 

-P:~'L»Jl\}

k)'l

10
11
12
13
14
15
16

1`7`

18
19
20
21
22
23
24
25
26

-ooo-qo\

 

case 2:13~@\/-0`0450-JLR 'Documem 9 Filed 10/08/13 Page 2 014

Hybrid Audio, LLC (“Hybrid”) and Ninte`ndo Co., Ltd. and Nintendo of Amerioa lnc.
(°°Nintendo”) (oollectively the “Parties”) stipulate as follows:

Nintendo’s current deadline to respond to the Complaint is October 10, 2018. The Parties
are currently engaged in good¢faith settlement discussions and believe that some additional time
for Nintendo to respond to the Cornplaint Would benefit those discussions Therefore, the Parties
stipulate to extend the deadline for Nintendo to respond to the Cornpiaint to Novernber 9, 2018.
This extension is not meant for improper delay of this proceeding, but rather, to allow the Parties

to determine Whether resolution of this case is possible

DATED; october s, 2013 ' sy¢ S/GmmE. Kmsel .

Grant E. Kinsel, WSBA # 49576
GKinsel@perl<inscoie.com
PERKINS COIE LLP

1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Telephone: (206) 359-3000
Facsirnile: (206) 359-900.0

Attorneys for Defendant NINTENDO CO.,
LTD., and NINTENDO OF AMERICA INC.

Perklns Coie LLP
1201 'l`hird Avenue, Suite 4900
Seattle, WA 98101-3099

Stipulafed Extension
(No‘ 2;13-¢¢~450-JLR)

Phonc‘. 206.359.8000
»l.- Fax‘. 206.359.9000

 

 

 

 

urwa

‘~OOO--]O\

10
11
12
13
14
15
16
17

`1 87

19
20
21
22
23
24
25
26

 

Case 2:18-cV-00450-JLR Document 9 Filec| 10108/18 Page 3 014

DATED! OCtObel‘ 81 2018 By: s/' Timoth)g.]. Warzecha

Tirnothy J. Warzecha WSBA No. 28890
Law Offiees of Ti-mothy J. Warzecha, PLLC
719 Seeond Avenue, Suite 104

Seattle, Washington 98104

Telephone: (206) 264-0282
Warz,eeha@Warzecha-law.oorn

Timothy Devlin (pro hac vice to be tilecl)
Robert Kiddie (pro hac vice to be tiled)
DEleN LAW FIRM LLC

1306 N. Broorn St., 1St Floor
Wilmington, Delaware 19806
Telephone: (302) 449-9010

Faosirnile: (302) 353-4251

tdevlin@devlinlawtirm.oom
rl<iddie@devlinlawiirrn.eorn

Attorneys for Plaintiff HYBRID AUDIO, LLC

[¥RGBQ-SE=B] ()RDER
The Court having considered the Stipulation of the parties, hereby ORDERS that the

deadline for Defendants Nintendo of Arneriea lno. and Nintendo Co., Ltd., to respond to the

l @§>M

U.S. Dist'rict _C'o 'r't Judge.

Complaint is extended to Novernber 9, 2018.

.S»\
DATEDthiS § mayor 0'(£1.,2013

Stipulated Extcnsion Purkins Coie LLP
{No. 2:13-cv-450-JLR) l201 Third Avenue, Suite 4900
‘ Seattle, WA 98101-3099
Phone: 206.359.8000`
-2~ Fax: 206.359.9000

 

 

§

 

 

 

-l>~LJ-)l\-)

U`a

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

---]O‘\

 

Case 2:18-c\/~00450-JLR ‘Document 9 Filed 10/08)'18 Page 4 014

CERTIFICATE OF SERVICE
1 hereby certify that on Oetober 8, 2018, 1 caused the foregoing document to be served

via electronic transmission to all counsel of record 'for the parties

Dated:' October S, 2018 s/ Gmnth'nsel
Grant Kinsel, WSBA # 49576
PERKINS C()IE LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101- 3099
Telephone: (206) 359 8000
Facsimile: (206) 359- 9000
Ernail: GKinsel@perl<inscoie. corn

 

Perkins Coie L`LP\
1201 Third Avenuc, Suite 4900
Seattle, WA 98101»3099
Phcne: 206.359.8000

CER'I`IFICATE OF SERVICE n
{No.2:18-cv-450-JLR)

Fax: 206.359.9000

 

 

 

